In two related actions to enforce a judgment of the Superior Court of New Jersey, Sussex County, filed June 12, 1997, the defendants in Action No. 2, Merriam Gateway Associates, a New Jersey Partnership, and Benjamin Oratz, appeal from so much of an order of the Supreme Court, Queens County (Durante, J.), dated October 18, 1999, as denied their motion to dismiss that action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellants’ contention, Action No. 2 is not barred by the doctrine of collateral estoppel (see, Kaufman v Eli Lilly & Co., 65 NY2d 449).
The appellants’ remaining contentions are either without merit or improperly raised for the first time on appeal (see, Block v Magee, 146 AD2d 730). Ritter, J. P., Friedmann, H. Miller and Smith, JJ., concur.